Citation Nr: 9918570
Decision Date: 07/07/99	Archive Date: 09/09/99

DOCKET NO. 96-34 070               DATE JUL 07, 1999

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Roanoke, Virginia

THE ISSUE

Entitlement to an increased rating for a low back disorder,
currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 

INTRODUCTION

The veteran had active service from September 1981 to February
1992.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an August 1995 rating decision in which the RO denied
service connection for residuals of a left foot injury and denied
a rating in excess of 10 percent for a lumbosacral strain. In a
June 1997 decision, the Board denied service connection for
residuals of a left foot injury and remanded the issue of an
increased rating for a low back disability to the RO for further
development. The Board again remanded this issue to the RO in
August 1998. It is before the Board for further appellate
consideration at this time.

FINDINGS OF FACT

1. The veteran's service connected low back disorder is classified
by the RO as a lumbosacral strain with mechanical low back pain.

2. The veteran's service connected low back disorder does not
currently result in muscle spasm, limitation of low back motion,
painful low back motion, weakness, fatigability or incoordination.

CONCLUSION OF LAW

The rating criteria for an evaluation in excess of 10 percent for
the veteran's service-connected low back disorder have not been
met. 38 U.S.C.A. 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R.
4.71(a), Diagnostic Codes 5292, 5295 (1998).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes initially that it finds the veteran's claim for an
increased rating for his service-connected low back disorder to be
"well grounded" within the meaning of 38 U.S.C.A. 5107(a), in that
the claim is plausible. All necessary development has been
completed and no further assistance to the veteran is required to
fulfill the VA's duty to assist the veteran in the development of
this claim as mandated by 38 U.S.C.A. 5107.

On VA medical examination in March 1993, the veteran complained of
intermittent flare-ups of back pain for which he used non-steroidal
medication and muscle relaxants as needed. He denied ever having
weakness or paresthesia in the lower extremities. The veteran
worked for United Parcel Service and did a lot of lifting. He said
that, by the end of the workweek, he must rest for the entire
weekend to prepare for the next week's work. Evaluation revealed
the spine to be in the mid-line with tenderness in the lumbar
region. Range of motion in the back was within normal limits with
slight discomfort noted on full forward flexion. Muscle strength
was 515 and deep tendon reflexes were full throughout. Sensation
was intact. The diagnosis was low back syndrome.

VA clinical records reflect outpatient treatment in early 1994 for
complaints of low back pain. In February 1994, it was noted that
the veteran had been fitted with a back support.

On VA orthopedic examination in April 1995, the veteran said that
he had problems with flare-ups of back pain on two or three
occasions each year. These flare-ups easily resolved with
conservative treatments. The veteran complained of pain which was
localized to the lower lumbar spine. The pain was aggravated by
prolonged sitting and by repetitive bending, lifting and carrying
objects on his shoulders. Jumping or running made the pain worse.
He said that he had back pain with a frequency of every three days
or so. He also complained of pain radiating down the posterior
aspect of the left lower extremity to the knee. The veteran was
currently employed as a mail handler. Examination revealed no
postural

- 3 -

abnormalities in the back. There was no swelling, spasms, or fixed
deformity. Range of motion was within normal limits and there were
no complaints of pain on motion. Straight leg raising was negative
in both the sitting and lying positions. Deep tendon reflexes were
2+ and symmetrical at the patella and Achilles areas bilaterally.
No motor or sensory deficits were reported. A review of March 1993
X-rays showed no evidence of abnormality in the lumbar spine. A
March 1994 CT scan showed evidence of a very mild broad based disc
herniation at L4-L5 but no true thecal or nerve root compression.
The impression was mechanical low back pain.

VA clinical records reflect outpatient treatment in March and April
1997 for low back pain.

During a July 1997 VA orthopedic examination the veteran complained
of intermittent low back pain in the left lumbar area just superior
to the iliac crest. He said that he had infrequent episodes of pain
radiating into the left lower extremity to the posterior knee. The
veteran also said that certain activities would exacerbate the
pain. He could do numerous sit-ups without pain but certain
twisting motions did cause pain when he played basketball. He also
developed back pain when he repetitively lifted heavy objects.
Ordinary bending or twisting movements did not bother him. He
denied any neurological difficulties in the lower extremities.
Evaluation revealed no structural abnormality in the thoracic or
lumbar spine. There was no evidence of spasms and no areas of
tenderness on direct palpation. There was forward flexion of 90
degrees in the lumbar area. Extension was to 20 degrees and lateral
flexion was 20 degrees, bilaterally. Deep tendon reflexes were 2+
at the patella and Achilles planes. Straight leg raising was
negative in the sitting and lying positions. Flexion, abduction,
and external rotation of the hips were normal. Leg lengths were
equal and there was no pain on passive range of motion of the hips.
No muscle atrophy was noted in the lower extremities. X-rays were
essentially within normal limits except for slight loss of disc
space height at L4-L5. An MRI study showed degenerative disc
disease involving L4-L5 and L5-S1 with mild neural foraminal
narrowing on the left side but not serious enough to cause
neurological compromise.

4 -

It was the impression of the examining physician that the veteran
had persistent, chronic, low back pain the nature of which
suggested some facet joint problems or persistent soft tissue
scarring. It was said that the veteran had no neurological symptoms
compatible with disc herniation or radiculopathy, even during
periods of exacerbation. The examiner was unable to say whether
there would be any specific degree of functional loss resulting
from pain on undertaking movement, or if there would be weakened
movement, excess fatigability, or incoordination since the
veteran's examination was normal.

On a January 1999 VA medical examination, the veteran complained of
pain in the low back which occasionally radiated into the lower
extremities, especially the left. He reported back pain after
prolonged sitting but also said that he would also develop back
pain without any ostensible reason. The pain was said to occur on
an infrequent basis. It was reported that there was no particular
activity in his letter carrier job which tended to cause back pain.
Evaluation revealed no evidence of spasms, or specific tenderness.
There were 95 degrees of flexion and 30 degrees of extension. Right
and left lateral bending were to 30 degrees. All movements were
painless. The veteran was able to heel walk and toe walk without
difficulty and deep tendon reflexes were 2/2, bilaterally at the
knees and ankles. Straight leg raising was negative bilaterally. It
was reported that there was no muscle spasm, no abnormal motion in
the back, and no functional loss of motion due to pain. In
addition, there was no incoordination, weakened movement or
excessive fatigability. The examiner said that he could not comment
on any motion loss, weakness or fatigability during exacerbations
but noted that the veteran only had had one exacerbation of his
symptoms.

The veteran's service-connected low back disability has been
assigned a 10 percent evaluation based on pain on lumbar spine
motion under the provisions of 38 C.F.R. 4.71(a), Diagnostic Code
5295. A 20 percent evaluation is warranted under Diagnostic Code
5295 if there is muscle spasm on extreme forward bending of the
lumbar spine or unilateral loss of lateral motion in the lumbar
spine in the standing position. The veteran's low back disorder may
also be evaluated under 38

5 -

C.F.R. 4.71(a), Diagnostic Code 5292 which assigns a 10 percent
evaluation for slight limitation of motion in the lumbar spine and
a 20 percent evaluation for moderate limitation of motion in the
lumbar spine.

Recent examination reports have consistently found that the veteran
did not have muscle spasm in the lower back and have also found him
to have essentially full range of lumbar spine motion. Since that
is the case, a 20 percent rating is not warranted under Diagnostic
Code 5295. Moreover, since more than slight limitation of lumbar
spine motion has not been noted on recent clinical evaluations, a
20 percent rating is also not warranted under Diagnostic Code 5292.
As regards the provisions of 38 C.F.R. 4.40 and 4.45 and the
Court's decision in DeLuca v. Brown, 8 Vet. App.202 (1995) the
Board notes that recent VA examinations of the veteran's back
disability have been normal in recent years and no deformities,
weakness, incoordination, pain on motion, or fatigability were
reported.

In view of the above evidence, an evaluation in excess of 10
percent for the veteran's service-connected low back disability is
not warranted at this time.

ORDER

An increased rating for a low back disorder is denied

BRUCE E. HYMAN 
Member, Board of Veterans' Appeals

6 - 

